DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03-28-2022 has been entered.
 
Election/Restrictions
Claims 19-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02-17-2020.
Applicant’s election without traverse of the invention of claims 1-18 in the reply filed on 02-17-2020 is acknowledged.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-18 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 20150232992) in view of Varadarajan (US 9837270) in view of Kobayashi (US 8647722).
Kim is directed towards a method for manufacturing semiconductor devices, which includes depositing low-k dielectric layers on those devices [0003-0005].  The dielectric layer can be a silicon oxycarbon films in a film stack that has been doped with nitrogen (SiOCN layer)[0033].  
The general process cycle includes a step 520 of forming a first layer of SiOC(N) material by PECVD (which is known to be a process of simultaneously) providing a precursor and an oxidant, with the specific precursor and oxidant chosen determining the composition of the deposited film [0055-57].  This is followed by (non-simultaneously) performing modification processes to primarily first remove contaminants (porogens) and improve the properties of the layer, such as a radical/plasma treatment 540 at elevated temperatures, which “can be performed without cross-linking, or causing bonding of the silicon atoms to adjacent atoms” in order to improve the porogen removal amount compared to processes when these reactions are allowed to occur during porogen removal [0062-0064].  This is a statement that not-crosslinking during this step is a preferred embodiment, but it recognizes that allowing crosslinking also works, it just might not be quite as fast or remove quite as much porogen.  This is followed by another modification step of annealing 572 at some temperature which will cause crosslinking of the layer that was not previously allowed and which is a processing step conventionally known to the art [0066].
As further shown in figure 7, Kim teaches an embodiment that includes a cycle that includes a step where a first layer is deposited 720 followed by a step of performing a first modifying process where the first layer is exposed to a treatment 740 to remove contaminants/porogens from that layer. This cycle is performed a multiple times, to build up a desired film.  Afterwards, the entire layer is then exposed to a step of a second modifying process where it is annealed 575 [0071] at some temperature where heat causes crosslinking of the layer, which was not possible at the temperature of the first modification step [0066].   Since the second modification temperature permits more reactions to occur than at the temperature of the first modification treatment, the first and second modification process have their own separate temperature requirements, which are each result effective variables to allow their own reactions to occur and so it is obvious to optimize each of them for their own reactions.  Additionally, since the second temperature of the second modification step allows reactions to occur which are not preferred to be able to occur at the first temperature of the first modification step, it is notoriously well known that more energy must be available (to allow the reactions to occur), and a practitioner would understand this to mean that the temperature of the second modification step is higher than the temperature of the first, otherwise, the same crosslinking would occur also during the first modification step.
Thus, it would have been obvious to one of ordinary skill in the art at the time of invention to choose the instantly claimed ranges of the second temperature being higher than the first temperature through process optimization so each of these steps performs as required, and including specifically to allow higher energy reactions to occur at the second temperature which could not occur at the first temperature, since it has been held that when the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  See In re Boesch, 205 USPQ 215 (CCPA 1980).
Kim teaches that if the film is completely crosslinked/densified, any remaining porogens may become trapped which is undesired [0008-0009].  This is why it weakly modifies in a first modification step to enhance porogen removal, then more strongly modifies in a second modification step to complete densification [0013]. However, it doesn’t teach an embodiment where that their first modification plasma/radical treatment in each deposition cycle specifically causes densification of the film.  
Varadarajan is also directed towards the cyclical deposition and modification of silicon carbide films (also using plasma/radicals) to build up a desired thickness of film by depositing a layer, then modifying it using plasma/radical exposure, then repeating those steps until the desired thickness is achieved (abstract), where silicon carbide can be SiOCN films (col 4, lines 1-6).  However, it further teaches that the plasma/radical treatments can crosslink or densify the film (abstract).
Thus, it would have been obvious to a person of ordinary skill in the art at the time of invention to recognize that the first modification process of Kim (exposing film to plasma/radicals) may cause some densification of the film (since plasma/radical treatment can do this) and furthermore to choose to perform some densification of the film in each first modification step, since as taught by Varadarajan it was a known alternative option for SiOCN films that are cyclically deposited to have at least some densification with each first modification step by using a plasma/radicals and doing so would produce no more than predictable results.
Kim does not specifically teach using aminosilane precursors in the PECVD process.
Kobayashi is also directed towards cyclical processes for forming films, which can be, like Kim, a PECVD process, or alternatively an ALD process (abstract).  The deposited film can be SiOCN deposited by PECVD (col 3, lines 43-51), and it teaches using at least one or more than one different aminosilane precursor to deposit the film by, as shown in figure 5(5) simultaneously and continuously providing the aminosilane precursor(s) with a treating gas (N2O in figure), which can be various oxidizers, such as oxygen or N2O to deposit the SIOCN film followed by a modification process and repeating the cycle  (col 4, line 60 through col 5, line 13).
Thus, it would have been obvious to a person of ordinary skill in the art at the time of invention to use one or more different aminosilanes (claims 2 and 3) simultaneously supplied 
along with an oxidizer, such as oxygen and/or N2O (claim 18), which is continuously supplied during deposition of the first film (claim 7) to deposit the SiOCN film of Kim, since it was a specific known way to deposit these SiOCN films by PECVD and doing so would produce no more than predictable results (claim 1).
Claim 4: Kim further teaches forming a stack of films which is composed of plural films having different compositions, such as different doping levels of the different components, including specifically different nitrogen doping levels [0033].  Kobayashi teaches that a practitioner will select from between the different animosilane precursors and reactant combinations to produce a film with the desired composition (col 4, line 60 through col 5, line 13).
Thus, it would have been obvious to a person of ordinary skill in the art at the time of invention to form a second film in the process of Kim laminated on top of the first in an alternating stack, following the procedure of the first film in Kim, but producing a different SiOCN compositions (including different nitrogen concentrations) by using a chemically different aminosilane precursor because Kim teaches forming such second films having different compositions in its film stack and the prior art  teaches changing the film composition by choosing a different aminosilane precursors (because the composition of the film reflects the composition of the materials used to make that film).  Doing so would produce no more than predictable results (claims 4-6).
Claims 8-10: See the previous discussion for claim 7.  The oxidant is taught to be continuously supplied during each of the film deposition steps of the laminate.
Claims 11-13: as discussed above and as shown in figure 5(5) simultaneously and continuously providing the amino20silane precursor(s) with a treating gas (N2O in figure), which can be various oxidizers, such as oxygen or N2O to deposit the SIOCN film followed by a modification process and repeating the cycle  (col 4, line 60 through col 5, line 13).  
Regarding the requirement that the oxidizer be mixed into the chamber atmosphere before the precursor gases are mixed in, MPEP 2144.04 (IV) states: "selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results."  Furthermore, In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) (Selection of any order of mixing ingredients is prima facie obvious.), so it is prima facie obvious to add the oxidizer gases first to the chamber to provide the deposition mixture to deposit the film.
Claims 14-17: as discussed for claim 4, it is obvious to use different known aminosilane precursors to produce different film compositions.  Kobayashi exemplifies appropriate aminosilanes to use that have different numbers of: amino ligands (e.g. 6 vs 3 in HEAD vs 3DMASCI), carbon atoms (e.g. 12 vs 6 in HEAD vs 3DMASCI), nitrogen atoms (e.g. 6 vs 3 in HEAD vs 3DMASCI), the ratio of nitrogen atoms to carbon atoms (e.g. 1:2 vs 1:3 in HEAD vs 3EMAS) (col 4, lines 60-67).
Thus, it would have been obvious to a person of ordinary skill in the art at the time of invention to use different aminosilanes with the claimed differences in composition in order to produce films with different compositions, since the prior art teaches changing the precursor to change the film composition and such precursors were known and would produce no more than predictable results (claims 14-17).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-18 have been considered but are not convincing in view of the amended grounds of rejection.
Regarding the argument that Kim does not teach all the limitations 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Kim and each of the other applied references do not need to teach all of the limitations of the claims by themselves, only render such a process obvious in view of the other applied prior art at the time of invention.  
Regarding the characterization that Kim excludes the presence of any crosslinking, as an initial matter, the claims do not mention crosslinking.  The claims require densification, Kim does not say one way or the other if any densification occurs during the first step, the presence of crosslinking is only relevant if densification could be shown (and that is currently not of evidence) to require crosslinking for it to occur.
Furthermore, upon review of Kim, Kim describes the effects of choosing to allow crosslinking versus not allowing crosslinking and excluding crosslinking is a preferred embodiment that Kim teaches “can” occur, since they think it could remove more contaminants faster than the alternative of when crosslinking is permitted to occur, but this same language is also recognizing that allowing crosslinking would also work, it just might not be ultimately as fast or remove quite as much porogen [0062], so it does not constitute a teaching away from a broader disclosure or nonpreferred embodiments where crosslinking could occur. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).  Varadarajan then recognizes that such cyclical plasma/radical treatments are also taught by the prior art to be operated in such a way to cause densification, so it is at least a known alternative choice to have some densification in these steps.  
Regarding the argument that there is no motivation to combine Kim and Varadarajan to allow the radical/plasma treatment to cause some amount of densification during the first modifying process because it would not be quite as effective as if no crosslinking took place.  As an initial matter, that argument first needs a demonstration that densification cannot occur without crosslinking, just removing the porogen and other endgroups could very well cause densification too.  Furthermore, even if crosslinking is required, it was a known and exemplified effective choice in the prior art, as applicant states on page 15, it could be expected to be less efficient, but less efficient options taught in the prior art are also obvious.
Conclusion
No current claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL G HORNING whose telephone number is (571)270-5357. The examiner can normally be reached Generally Monday - Friday 8:30-5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 5712721418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOEL G HORNING/Primary Examiner, Art Unit 1712